Citation Nr: 9929572	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1960 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for post-
traumatic stress disorder.  The record reflects that the 
appellant filed a notice of disagreement with this rating 
determination in November 1995.  A statement of the case was 
forwarded to the appellant in December 1995.  The appellant 
filed a substantive appeal in this matter in January 1996.  
The appellant was afforded a personal hearing before the RO 
in this matter in February 1996.  The RO thereafter continued 
its denial of the appellant's claim for service connection in 
rating actions dated in July 1996, November 1998, and 
February 1999.


REMAND

Generally, to establish service connection for post-traumatic 
stress disorder (PTSD), the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressor.  See 
38 C.F.R. § 3.304(f) (1998).

The Board notes that the appellant in this case has shown 
medical evidence of a diagnosis of PTSD, and has submitted 
medical evidence of a relationship between her alleged in-
service stressors and PTSD.  See Cohen v. Brown, 10 Vet. App. 
128 (1997); Moreau v. Brown, 9 Vet. App. 389, 393 (1996); 
38 C.F.R. § 3.304(f).  Thus, she has submitted a well-
grounded claim.  38 U.S.C.A. § 5107(a).  Accordingly, the 
VA's duty to assist the appellant in developing the facts 
pertinent to her claim is triggered.  See Grivios v. Brown, 5 
Vet. App. 136, 140 (1994).

In this case, the evidence does not reflect, nor is it 
alleged, that the appellant engaged in combat with the enemy, 
or that the alleged stressors are combat related.  In this 
respect, the appellant's service personnel records and DD 
Form 214 indicates that the appellant was an E-3 corpsman.  
She served as a nurse's aide, while stationed at the 
Brunswick Naval Base.   The appellant's lay testimony is not, 
by itself, sufficient to establish the occurrence of the 
alleged stressors.  Instead, the record must contain service 
records and other sources which corroborate the appellant's 
testimony or statements.  See Zarycki, 6 Vet. App. at 98; 
Cohen v. Brown, 10 Vet. App. at 142 (citing Doran v. Brown, 6 
Vet. App. 283, 289 (1993)). 

The evidence of record shows that the appellant has alleged 
stressors.  In the context of her hearing testimony in 
February 1996, and in conjunction with the medical 
examination reports of record, the appellant has alleged 
stressors specifically related to her duties as a nurse's 
aide, as well events during which she was subjected to sexual 
harassment and assault by fellow service members and 
officers.  In this regard, the appellant recounted an 
incident in which a small boy, who was run over by an oil 
truck while playing in his backyard, was brought into the 
clinic.  Although this child reportedly suffered no visible 
injuries, he was dying.  The appellant reported that she 
stood by the child until he was transferred to another 
hospital.  As she stood beside him, he repeated "Mama, 
mama."  She indicated that she was familiar with the mother 
and the family of the small child. The child later died.  At 
that time, the appellant was pregnant with her son.  She 
reported an incident in which an enlisted man was brought 
into the clinic for treatment for an accidental gunshot wound 
to the head.  The appellant also reported that she treated 
several terminally ill infants while working in the medical 
facility.  Finally, it was also noted that there was no 
prenatal care provided for the appellant while she was in the 
service.

The appellant also alleged that she was subjected to multiple 
episodes of sexual harassment and assault by other service 
personnel.  She recalled that while walking from her barracks 
to other areas on the base, she was often subjected to 
propositions, taunts, insults, and attempts to physically 
touch her body by enlisted men and senior officers. The 
appellant noted that there was no professional clinical 
support system in place to assist her with coping with the 
emotional trauma associated with her nursing care, or the 
ongoing sexual harassment she endured.

In this case, the Board accepts the appellant's recitation of 
events related to her duties as a nurse's aide as a stressor.  
The Board finds that the recited experiences related to her 
duties are consistent with the circumstances of the 
appellant's military service, and is not contradicted by the 
evidence of record.  Accordingly, the Board is satisfied that 
the appellant has established the existence of these 
stressors.

A preliminary review of the record discloses that the 
appellant is apparently in receipt of disability benefits 
with Social Security Administration.  The Social Security 
Administration decision and the supporting documents may 
contain evidence, which may be pertinent to the appellant's 
claim.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  In 
view of the fact that there are additional medical records 
that are potentially pertinent to the appellant's claim which 
should be in the custody of the Federal Government, the Board 
finds that an attempt must be made to obtain copies of all 
pertinent records for association with the appellant's claims 
file.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  These 
records may be of assistance to the appellant in establishing 
her claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Accordingly, in light of the foregoing and the Board's duty 
under 38 U.S.C.A. 
§ 5107(a) to assist the appellant in the development of facts 
pertinent to her claim, the case is REMANDED to the RO for 
the following actions:    

1.  The RO should contact the appellant, and 
after having obtained the necessary 
authorizations, attempt to obtain and 
associate with the claims file any medical 
records identified by the appellant which 
have not already been secured previously. Any 
information obtained must be associated with 
the claims file. If the search for these 
records has negative results, documentation 
from each of the contacted entities, to that 
effect should be placed in the claims file.

2.  The RO should request that the National 
Personnel Records Center (NPRC) conduct a 
search for the appellant's personnel records 
(201) file for associated with the claims 
folder.

3.  The RO should request the Social Security 
Administration to provide a copy of the 
decision awarding benefits and a copy of the 
medical records upon which the determination 
to grant original or continuing entitlement 
to such benefits was based. 

4.  The RO should request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors to 
which she alleges she was exposed to in 
service.  As indicated, the Board has 
conceded the existence of stressors related 
to the appellant's duties as a nurse's aide.  
The appellant should be asked to provide 
specific details of the claimed stressful 
events during service, such as the dates, 
places, detailed descriptions of events and 
identifying information concerning any other 
individuals involved in the events, including 
their names, ranks, units of assignment or 
any other identifying detail.  The record 
discloses that the appellant has made 
allegations concerning sexual harassment and 
assault by military personnel.  The appellant 
is advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events and that she must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

5.  With the additional information obtained, 
the RO should review the file and prepare a 
summary of all the verified stressors 
claimed. 

6.  Thereafter, the supplemental reports 
should be made available to the examining 
physician who conducted the most recent VA 
examination in October 1998, for his review 
and preparation of a supplemental medical 
report encompassing the review.  In addition 
to the reported incidents associated with her 
nursing duties, which the Board accepts as a 
stressor, the RO must specify for the 
examiner, any additional stressors that it 
has determined are corroborated by the 
information of record, and the examiner must 
be instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service has 
resulted in current psychiatric symptoms and, 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied.  
The examination report should reflect a 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the nature of the appellant's 
psychiatric status.  If the diagnosis of PTSD 
is deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the RO.  The report of examination should 
include the complete rational for all 
opinions expressed.  All necessary special 
studies or tests should be accomplished.  The 
claims folder, to specifically include the 
documents concerning the veteran's award of 
benefits from the Social Security 
Administration, must be available to the 
examiner for review in conjunction with  the 
examination.

In the event that the same physician who 
conducted the examination in October 1998 is 
not available, then the RO should arrange for 
a VA psychiatric examination

7.  The RO should then review the record and 
ensure that all the above actions have been 
completed.  When the RO is satisfied that the 
record is complete and the psychiatric 
examination is adequate for rating purposes, 
the claim of entitlement to service 
connection for PTSD, should be readjudicated 
by the RO.  If the determination remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto. 

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

